Citation Nr: 0713109	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  03-34 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington that granted service connection for bilateral 
hearing loss effective from January 16, 2003.

The veteran was afforded a videoconference hearing before the 
undersigned Acting Veterans Law Judge in January 2007.  A 
transcript of the testimony offered at this hearing has been 
associated with the record.  

The Board notes that a subsequent rating decision dated in 
June 2004 denied the veteran's application to reopen claims 
of entitlement to service connection for migraine headaches 
and residuals of a head injury.  These claims were merged 
with the claim presently on appeal; however, at the 
aforementioned Board hearing, the veteran withdrew his appeal 
regarding his application to reopen.  See 38 C.F.R. 
§ 20.204(b) (2006) (a substantive appeal may be withdrawn at 
any time before the Board promulgates a decision).  
Accordingly, the only issue on appeal is as stated on the 
cover page of this decision.  


FINDING OF FACT

Since January 16, 2003, audiometric test results correspond, 
at their worst, to a numeric designation of no greater than 
II for the right ear and IX for the left ear with speech 
discrimination of no lower than 94 percent for the right ear 
and 58 percent for the left ear.




CONCLUSION OF LAW

Since January 16, 2003, the veteran has met the schedular 
criteria for a 10 percent rating for bilateral hearing loss.  
38 U.S.C.A. §§ 1155, 1151, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished, to 
the extent possible given the fact that this is an appeal 
from an original rating award, in a February 2003 letter 
issued prior to the appealed from July 2003 rating decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  By a letter dated in March 2006, the veteran was 
informed of the information and evidence necessary to 
establish a disability rating and how VA determines effective 
dates.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must also request or tell the claimant to provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1); Pelegrini, 18 Vet. App. at 121.  In 
this case, this duty has been fulfilled by the February 2003 
letter when it advised the veteran to send the RO any 
evidence in his possession that would substantiate his claim.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes providing a medical 
examination when such is necessary to make a decision on the 
claim.  In this regard, the RO has obtained all of the 
veteran's available and identified records including his 
treatment records from Providence Saint Peters, Dr. J. 
Hartman, and Dr. J. Farrer.  The veteran was also afforded VA 
examinations in July 2003 and March 2005 to ascertain the 
severity of his hearing loss.  The veteran has not indicated 
the presence of any other outstanding relevant records.  

Given the above, VA satisfied its duties to the veteran given 
the circumstances of this case. 

The Claim

The veteran asserts that his bilateral hearing loss meets the 
criteria for a compensable rating.  It is also requested that 
the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2006).  In cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

The veteran's service-connected bilateral hearing loss is 
currently rated as noncompensably disabling under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under the law and regulations that have been in effect since 
before the veteran filed his claim for service connection in 
January 2003, the rating assigned for hearing loss is 
determined by a mechanical application of the rating 
schedule, which is grounded on numeric designations assigned 
to audiometric examination results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of puretone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hz).  To 
evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as 
set forth following 38 C.F.R. § 4.85 are used to calculate 
the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a).  Additionally, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
Roman numeral.  38 C.F.R. § 4.86(b).

With the above criteria in mind, on the authorized 
audiological evaluation in July 2003, pure tone thresholds, 
in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
55
60
LEFT
90
95
90
90
110

Pure tone averages were 51 for the right ear and 96 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 62 percent in 
the left ear.  Applying these test results to 38 C.F.R. 
§ 4.85, Table VI, Table VII, shows that the veteran had a 
numeric designation of I for the right ear and a numeric 
designation of VII for the left ear.  Moreover, because the 
puretone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more 
in the left ear, application of Table VIa shows the veteran 
had a numeric designation of IX for the left ear.  38 C.F.R. 
§ 4.86(a).

On the authorized audiological evaluation in March 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
55
60
LEFT
70
80
85
90
95

Pure tone averages were 54 for the right ear and 88 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear and of 58 percent in 
the left ear.  Applying these test results to 38 C.F.R. 
§ 4.85, Table VI, Table VII, shows that the veteran had a 
numeric designation of II for the right ear and a numeric 
designation of VIII for the left ear.  Moreover, because the 
puretone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more 
in the left ear, application of Table VIa shows the veteran 
had a numeric designation of VIII for the left ear.  
38 C.F.R. § 4.86(a).

Applying the above test results to 38 C.F.R. § 4.85, Table 
VI, Table VII, shows that the veteran, at his worst, meets 
the criteria for a compensable evaluation for his bilateral 
hearing loss.  This is true throughout the period of time 
during which his claim has been pending.  Fenderson, supra. 


ORDER

Since January 16, 2003, a 10 percent evaluation for bilateral 
hearing loss is granted, subject to the laws and regulations 
governing the award of monetary benefits. 



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


